     Case 6:21-cv-00162-ADA-JCM Document 137-3 Filed 06/08/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION

JENNILYN SALINAS, et al.,              §
                                       §
       Plaintiffs,                     §
                                       §
v.                                     §
                                       §
NANCY PELOSI, et al.,                  §
                                       §
                                         No. 6:21-cv-00162-ADA-JCM
       Defendants.                     §
                                       §
                                       §
                                       §
                                       §
                                       §
                                       §
                                       §
                                    ORDER

       Having considered the Republican National Committee’s Unopposed Motion to

Set Aside Entry of Default and having found good cause shown, the Court GRANTS

the Motion and ORDERS the Clerk of the Court to set aside the Entry of Default

against the Republican National Committee (Dkt. No. 125).



SIGNED this _________ day of June, 2021.
                                           _________________________________
                                           ALAN D. ALBRIGHT
                                           UNITED STATES DISTRICT JUDGE
